Name: Regulation (EEC) No 697/75 of the Commission of 13 March 1975 amending the Annexes to Regulation (EEC) No 1053/68 as regards the conditions for the admission of certain milk products to certain tariff headings
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 3 . 75 No L 69/5Official Journal of the European Communities REGULATION (EEC) No 697/75 OF THE COMMISSION of 13 March 1975 amending the Annexes to Regulation (EEC) No 1053/68 as regards the condi ­ tions for the admission of certain milk products to certain tariff headings THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (') of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by Regulation (EEC) No 465/75 (2), and in particular Article 14 (7) thereof ; Whereas Regulation (EEC) No 467/75 (3) most recently amends, as regards in particular the admis ­ sion to certain tariff headings of special milk for infants and of processed cheeses, Annex II to Council Regulation (EEC) No 823/68 (4 ) of 28 June 1968 deter ­ mining the groups of products and the special provi ­ sions for calculating levies on milk and milk products ; Whereas it is necessary to bring into line with these amendments the relevant Annexes to Commission Regulation (EEC) No 1053/68 (5) of 23 July 1968 defining the conditions for the admission of certain milk products to certain tariff headings, as last amended by Regulation (EEC) No 1 584/73 (6) ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage- - ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article / In the Annex to Regulation (EEC) No 1053/68 , the certificates for :  special milk for infants, and  processed cheeses, are replaced by certificates of which specimens are annexed to this Regulation . Article 2 The specimen certificates as prescribed before this Regulation came into effect may still be used until 31 May 1975 by being adapted to the specimens annexed to this Regulation . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 16 April 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 March 1975 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 52, 28 . 2 . 1975, p . 8 . 3) OJ No L 52, 28 . 2 . 1975, p . 10 . (4 ) OJ No L 151 , 30 . 6 . 1968 , p. 3 . (5 ) OJ No L 179, 25 . 7 . 1968 , p . 17 . 0) OJ No L 158 , 15 . 6 . 1973 , p . 28 . No L 69 6 Official Journal of the European Communities 18 . 3 . 75 ANNEXE / ANHANG / ALLEGATO / BIJLAGE / BILAG / ANNEX CERTIFICAT / BESCHEINIGUNG / CERTIFICATO / CERTIFICAAT /CERTIFIKAT / CERTIFICATE I&gt;" ( POUR LES LAITS SPÃ CIAUX POUR NOURRISSONS FÃ R MILCH ZUR ERNÃ HRUNG VON SÃ UGLINGEN PER I TIPI DI LATTE SPECIALE DETTI « PER L'ALIMENTAZIONE DEI LATTANTI » VOOR BIJZONDERE MELK VOOR ZUIGELINGEN FOR SPECIALMÃ LK TIL BÃRN FOR SPECIAL MILK FOR INFANTS L'autoritÃ © compÃ ©tente/Die zustÃ ¤ndige Stelle/L'autoritÃ competente/De bevoegde autoriteit/Den kompetente myndighed/The competent authority : certifie que le lot de bescheinigt, daÃ  die Sendung von certifica che la partita di bevestigt dat de partij van bekrÃ ¦fter, at sendingen pÃ ¥ certifies that the lot weighing kilogrammes de produit , faisant l'objet de la facture n" Kilogramm, fÃ ¼r welche die Rechnung Nr. chilogrammi di prodotto , oggetto della fattura n . kilogram van het produkt , waarvoor factuur nr. kilogram af produktet, anfÃ ¸rt i faktura nr. kilogrammes against invoice No du vom del van af of dÃ ©livrÃ ©e par/ausgestelit wurde durch/emessa da/werd afgegeven door/udstedt af/ issued by : consiste en/besteht aus/consiste in/bestaat uit/bestÃ ¥r af/consists of : dÃ ©nomination commerciale du produit : handelsÃ ¼bliche Bezeichnung des Erzeugnisses : denominazione commerciale del prodotto : handelsbenaming van het produkt : varens handelsmÃ ¦ssige betegnelse : trade description of the product: Pays d'origine/Ursprungsland/paese d'origine/Land van oorsprong/Oprindelsesland/Country of origin : Pays de destination/Bestimmungsland/paese destinatario/Land van bestemming/Beste mmelsesland/Country of destination : Teneur en poids de matiÃ ¨res grasses supÃ ©rieure Ã 10 % et infÃ ©rieure ou Ã ©gale Ã 27 % , Fettgehalt mehr als 10 bis einschlieÃ lich 27 Gewichtshundertteile , Tenore in peso di materie grasse superiore a 10 % ed inferiore o uguale a 27 % , Vetgehalte meer dan 10 doch niet meer dan 27 gewichtspercenten , Fedtindhold over 10 vÃ ¦gtprocent, men hÃ ¸jst 27 vÃ ¦gtprocent, Fat content by weight exceeding 10 % and not exceeding 27 % , certifie en outre que les produits en cause sont exempts de germes pathogÃ ¨nes et toxicogÃ ¨nes et contiennent moins de 10 000 bactÃ ©ries aÃ ©robies revivifiables et moins de 2 bactÃ ©ries coliformes par gramme et que dans la fabrication de ces produits n'a pas Ã ©tÃ © utilisÃ © d'autre lait que du lait de vache de production nationale , bescheinigt auÃ erdem , daÃ  die vorliegenden Erzeugnisse frei sind von pathogenen und toxicogenen Keimen , mit weniger als 10 000 aeroben lebensfÃ ¤higen Bakterien und weniger als 2 Colibakterien im Gramm enthalten , und daÃ  bei der Herstellung dieser Ware nur Kuhmilch nationaler Erzeugung verwendet worden ist . certifica inoltre che i prodotti in questione sono esenti da germi patogeni e tossino geni e contengono meno di 10 000 batteri aerobi aventi la possibilitÃ di riprendere la loro attivitÃ biologica e meno di 2 batteri coliformi per grammo e che nella fab bricazione di tali prodotti Ã ¨ stato impiegato soltanto latte vaccino di produzione nazionale. verklaart bovendien dat de betrokken produkten vrij zijn van ziekteverwekkende en van toxicogene kiemen en minder dan 10 000 levensvatbare aeroben en minder dan 2 colibacterieÃ «n per gram bevatten en dat bij de bereiding van deze produkten geen andere melk is gebruikt dan koemelk afkomstig van binnenlandse produktie . bekrÃ ¦fter endvidere , at de pÃ ¥gÃ ¦ldende varer ikke indeholder patogene og toksikogene kim , at de indeholder under 10 000 Ã ¦robe udviklingsdygtige bakterier og under 2 coliforme bakterier pr. gram, og at der ved fremstillingen af denne vare kun er anvendt indenlandsk produceret komÃ ¦lk . certifies furthermore that the products in question are free from toxigenic or pathogenic germs and contain per gramme less than 10 000 revivifiable aerobic bacteria and less than 2 coliform bacteria and that no milk other than home-produced cows ' milk has been used in such products . Lieu et date d'Ã ©mission Ausstellungsort und -datum Luogo e data d'emissione Plaats en datum van afgifte Sted og dato for udstedelsen Place and date of issue Signature(s ) Unterschrift(en) Firma(e) Handtekening(en ) Underskrift(er) Signature(s) Cachet de l'organisme Ã ©metteur Stempel der ausstellenden Stelle Timbro dell'organismo emittente Stempel van het met afgifte belaste bureau Den udstedende myndigheds stempel Stamp of issuing agency 18 . 3 . 75 Official Journal of the European Communities No L 69/7 CERTIFICAT / BESCHEINIGUNG / CERTIFICATO / CERTIFICAAT / CERTIFIKAT / CERTIFICATE N ° ( ) POUR LES FROMAGES FONDUS FÃ R SCHMELZKÃ SE UND SCHMELZKÃ SEZUBEREITUNGEN PER I FORMAGGI FUSI VOOR SMELTKAAS FOR SMELTEOST PROCESSED CHEESES L'autoritÃ © competente/Die zustÃ ¤ndige Stelle/L'autoritÃ competente/De bevoegde autoriteit/Den kompetente myndighed/The competent authority : certifie que le lot de bescheinigt, daÃ  die Sendung von certifica che la partita di bevestigt dat de partij van bekrÃ ¦fter, at sendingen pÃ ¥ certifies that the lot weighing kilogrammes de produit, faisant l'objet de la facture n ° Kilogramm, fÃ ¼r welche die Rechnung Nr. chilogrammi di prodotto , oggetto della fattura n . kilogram van het produkt , waarvoor factuur nr . kilogram af produktet, anfÃ ¸rt i faktura nr . kilogrammes of product, against invoice No du vom del van af of dÃ ©livrÃ ©e par/ausgestellt wurde durch/emessa da/werd afgegeven door/udstedt af issued by : consiste en/besteht aus/consiste in/bestaat uit/bestÃ ¥r af/consists of : dÃ ©nomination commerciale du produit : handelsÃ ¼bliche Bezeichnung des Erzeugnisses : denominazione commerciale del prodotto : handelsbenaming van het produkt : varens handelsmÃ ¦ssige betegnelse : trade description of the product : Pays d'origine/Ursprungsland/paese d'origine/Land van oorsprong/Oprindelsesland/Country of origin : Pays de destination/Bestimmungsland/paese destinatario/Land van bestemming/Bestemmelsesland/Country of destination : teneur minimale en matiÃ ¨res grasses en poids de la matiÃ ¨re sÃ ¨che infÃ ©rieure ou Ã ©gale Ã 56 % , Mindestfettgehalt in der Trockenmasse nicht mehr als 56 Gewichtshundertteile , tenore minimo in materie grasse in peso della sostanza secca inferiore o uguale al 56 % , Minimum vetgehalte, betekend op de droge stof niet meer dan 56 gewichtspercen ten , Mindste fedtindhold i tÃ ¸rstoffet 56 vÃ ¦gtprocent og derunder , minimum fat content by weight of dry matter not more than 56 % , d'un prix franco frontiÃ ¨re du pays exportateur ou d'un prix fob de mit einem Frei-Grenze-Preis des Ausfuhrlandes oder mit einem fob-Preis von d'un prezzo franco frontiera del paese esportatore o d'un prezzo fob di met een prijs franco-grens uitvoerland of met een fob-prijs van til en pris franco eksportlandets grÃ ¦nse eller en fob-pris pÃ ¥ price rree-at-frontier of the exporting country or fob price not less than UC ou plus par 100 kg poids net RE oder mehr je 100 kg Eigengewicht UC o piÃ ¹ per 100 kg di peso netto R.E. of meer per 100 kg nettogewicht RE og derover pr. 100 kg netto u.a . per 100 kg net weight conditionnÃ ©s pour la vente au dÃ ©tail ('), in Aufmachung fÃ ¼r den Einzelverkauf ('), condizionato per la vendita al minuto ('), in een opmaak voor de verkoop in het klein ('), I detailsalgspakninger ('), put up for retail sale ('), certifie en outre/bescheinigt auÃ erdem/certifica inoltre/verklaart bovendien/bekrsefter endvidere/certifies furthermore :  que dans la fabrication des produits en cause ne sont pas entrÃ ©s d'autres fromages que l'Emmental , le GruyÃ ¨re et 1 ' Appenzell et , Ã ©ventuellement, Ã titre addition ­ nel , du Glaris aux herbes (dit Schabziger), de production nationale ;  daÃ  bei der Herstellung der betreffenden Erzeugnisse keine anderen KÃ ¤sesorten als Emmentaler, Greyerzer und Appenzeller und gegebenenfalls als Zusatz Glarner KrÃ ¤uterkÃ ¤se (sogenannter Schabziger), jeweils nationaler Erzeugung verwendet worden sind ;  che nella fabbricazione dei prodotti in questione non sono stati impiegati altri formaggi diversi dall'Emmental , il GruyÃ ¨re e l'Appenzell ed eventualmente , a titolo aggiuntivo , Glaris alle erbe (detto Schabziger), di produzione nazionale ;  dat bij de bereiding van de betrokken Produkten geen andere kaassoorten zijn verwerkt dan Emmentaler-, GruyÃ ¨rekaas en Appenzell , ook indien daaraan Glaris kruidkaas (zg. Schabziger) is toegevoegd , welke in het binnenland werden geproduceerd ;  at de pÃ ¥gÃ ¦ldende varer er fremstillet udelukkende af indenlandsk produceret ost af typerne Emmental , GruyÃ ¨re og Appenzell , ogsÃ ¥ med tilsÃ ¦tning af grÃ ¸n alpeost (sÃ ¥kaldt (Schabziger);  that in the making of the products in question no cheeses have been used other than home produced Emmentaler, GruyÃ ¨re and Appenzell and possibly as an addition , Glarus herb cheese (known as Schabziger);  que , pour les produits en cause , ne sont ni ne seront accordÃ ©es Ã l'acheteur aucune ristourne ou prime ou autre forme de rabais qui puisse avoir pour consÃ © ­ quence d'aboutir Ã une valeur infÃ ©rieure Ã la valeur minimale fixÃ ©e Ã l'importation pour les produits faisant l'objet du prÃ ©sent certificat .  daÃ  bei der Ausfuhr des betreffenden Erzeugnisses dem KÃ ¤ufer keinerlei RÃ ¼ckvergÃ ¼tung oder sonstige PreisnachlÃ ¤sse gewÃ ¤hrt werden noch in Zukunft gewÃ ¤hrt werden , die zur Folge haben kÃ ¶nnen , daÃ  der Mindestwert , der fÃ ¼r die Einfuhr der Erzeugnisse , die Gegenstand dieser Bescheinigung sind , festgesetzt wurde , unterschritten wird .  che per i prodotti in questione non sono nÃ © saranno concessi all'acquirente sconti o premi o altre forme di rimborso che possano condurre ad un valore inferiore al valore minimo fissato all'importazione per i prodotti oggetto del presente certificato .  dat voor de betrokken Produkten aan de koper geen reductie , premie of andere vorm van korting is verleend noch zal worden verleend die zou kunnen leiden tot een waarde lager dan de minimumwaarde die is vastgesteld voor de invoer van de Produkten die onderwerp zijn van dit certificaat .  at der for de pÃ ¥gÃ ¦ldende varer hverken er eller vfl blive ydet kÃ ¸beren nogen godtgÃ ¸relse eller prÃ ¦mie eller anden form for dekort , som kunne fÃ ¸re til en lavere vÃ ¦rdi end den mindstevÃ ¦rdi , der er fastsat for indfÃ ¸rselen af de varer , der er genstand for dette certifikat .  that for the products in question , no premium , refund or any other rebate will be granted to the buyer, which may lead to the products under this certificate having a value less than the minimum import value fixed for such products . No L 69/8 Official Journal of the European Communities 18 . 3 . 75 Lieu et date d'Ã ©mission Ausstellungsort und -datum Luogo e data d'emissione Plaats en datum van afgifte Sted og dato for udstedelsen Place and date of issue Signature(s) Untersehrift(en) Firma(e) Handtekening(en) Underskrift(er) Signature(s) Cachet de l'organisme emetteur Stempel der ausstellenden Stelle Timbro dell'organismo eminente Stempel van het met afgifte belaste bureau Den udstedende myndigheds stempel Stamp of issuing agency (*) On entend par fromages conditionnÃ ©s pour la vente au dÃ ©tail , les fromages de l'espÃ ¨ce prÃ ©sentÃ ©s en emballages immÃ ©diats d'un poids net infÃ ©rieur ou Ã ©gal Ã 1 kg contenant des portions ou des tranches n'excÃ ©dant pas un poids net de 100 g chacune . Als KÃ ¤se in Aufmachung fÃ ¼r den Einzelverkauf gilt nur KÃ ¤se in unmittelbaren UmschlieÃ ungen mit einem Eigengewicht von 1 kg oder weniger, die Portionen oder Scheiben mit einem Eigengewicht von je 100 g oder weniger enthalten . Per formaggi condizionati per la vendita al minuto si intendono i formaggi della specie presentati in imballaggi immediati di peso netto inferiore o uguale a 1 kg contenenti porzioni o fette di peso netto unitario non superiore a 100 g . Onder kaas verpakt voor de verkoop in het klein wordt verstaan kaas , welke wordt aangeboden in onmiddellijke verpakkingen van niet meer dan 1 kg netto ­ gewicht, die stukjes of schijven bevatten met een nettogewicht van ten hoogste 100 g. Som smelteost i detailsalgspakninger forstÃ ¥s kun ost i pakninger af nettovÃ ¦gt 1 kg og derunder indeholdende portioner eller skiver af nettovÃ ¦gt 100 g og derunder. The expression 'put up for retail sale ' shall be taken to apply to cheese of the kinds concerned put up in immediate packings of a net weight not exceeding 1 kg containing portions or slices of an individual weight not exceeding 100 g.